
	
		II
		110th CONGRESS
		2d Session
		S. 3126
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the development of certain traditional and
		  alternative energy resources, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Resource Development Act
			 of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Traditional resources
					Sec. 101. Revocation of withdrawal of certain areas of the
				outer Continental Shelf.
					Sec. 102. State authority to protect certain coastal
				areas.
					Sec. 103. Production of oil and natural gas in new producing
				areas.
					TITLE II—Alternative resources
					Subtitle A—Renewable fuel and advanced energy
				technology
					Sec. 201. Energy Independence Trust Fund.
					Sec. 202. Loan guarantees for renewable fuel
				pipelines.
					Subtitle B—Clean coal-derived fuels for energy
				security
					Sec. 211. Definitions.
					Sec. 212. Clean coal-derived fuel program.
					Subtitle C—Nuclear Energy
					Sec. 221. Incentives for innovative technologies.
					Sec. 222. Authorization for Nuclear Power 2010
				Program.
					Sec. 223. Domestic manufacturing base for nuclear components
				and equipment.
					Sec. 224. Nuclear energy workforce.
					Sec. 225. Investment tax credit for investments in nuclear
				power facilities.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		ITraditional
			 resources
			101.Revocation of
			 withdrawal of certain areas of the outer Continental ShelfThe Memorandum on Withdrawal of
			 Certain Areas of the United States Outer Continental Shelf from Leasing
			 Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, is
			 revoked and no longer in effect regarding any area on the outer Continental
			 Shelf covered by sections 104 and 105 of the Department of the Interior,
			 Environment, and Related Agencies Appropriations Act, 2008 (Public Law 110–161;
			 121 Stat. 2118).
			102.State
			 authority to protect certain coastal areasSection 19 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1345) is amended by adding at the end the
			 following:
				
					(f)Approval by
				certain affected States
						(1)Definition of
				affected StateIn this subsection, the term affected
				State means a State that the Secretary, in consultation with the
				Administrator of the Environmental Protection Agency, determines could be
				affected negatively by the potential environmental or economic impacts of a
				proposed lease sale or proposed development and production plan under this
				Act.
						(2)Notice to
				affected StatesNot later than 30 days before the date of a
				proposed lease sale or the publication of a proposed development and production
				plan, the Secretary shall submit to the Governor of each affected State notice
				of the proposed sale or plan.
						(3)Authorities of
				affected StatesNot later than 60 days after the date on which
				the Secretary provides to the Governor of an affected State notice under
				paragraph (2), the Governor of the affected State shall submit to the Secretary
				a written response to the proposed sale or plan that—
							(A)specifies whether
				the Governor—
								(i)accepts the sale
				or plan as proposed;
								(ii)accepts the sale
				or plan with modification; or
								(iii)vetoes the
				proposed sale or plan; and
								(B)in the case of
				subparagraph (A)(ii), includes a counterproposal that describes—
								(i)any proposed
				modifications to—
									(I)the proposed
				plan; or
									(II)the size, time,
				or location of the proposed sale; and
									(ii)any areas off
				the coast of the State that the Governor recommends for long-term protection in
				the form of a moratorium on leasing for a period of not more than 20 years
				based on—
									(I)any information
				in existence on the date of the counterproposal concerning the geographical,
				geological, and ecological characteristics of the areas proposed for
				protection;
									(II)an equitable
				sharing of developmental benefits and environmental risks among the
				areas;
									(III)the location of
				the areas with respect to—
										(aa)other uses of
				the sea and seabed in the areas, including fisheries, navigation, existing or
				proposed sealanes, potential sites of deepwater ports; and
										(bb)other
				anticipated uses of the resources and space of other areas of the outer
				Continental Shelf;
										(IV)any relevant
				laws, goals, and policies of the State; and
									(V)the relative
				environmental sensitivity and marine productivity of other areas of the outer
				Continental Shelf.
									(4)Secretarial
				response
							(A)In
				generalAs soon as practicable after the Secretary receives a
				counterproposal under paragraph (3)(B), the Secretary, in consultation with the
				Secretary of Defense, shall—
								(i)approve the
				counterproposal without modification;
								(ii)attempt to enter
				into an agreement with the Governor to modify the counterproposal; or
								(iii)deny the
				counterproposal.
								(B)Approval of
				agreementTo be valid, an agreement entered into under
				subparagraph (A)(ii) requires the approval of the Governor, the Secretary, and
				the Secretary of the
				Defense.
							.
			103.Production of
			 oil and natural gas in new producing areasThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by adding at the end the following:
				
					32.Production of
				oil and natural gas in new producing areas
						(a)DefinitionsIn
				this section:
							(1)Coastal
				political subdivisionThe term coastal political
				subdivision means a political subdivision of a new producing State any
				part of which political subdivision is—
								(A)within the
				coastal zone (as defined in section 304 of the Coastal Zone Management Act of
				1972 (16 U.S.C. 1453)) of the new producing State as of the date of enactment
				of this section; and
								(B)not more than 200
				nautical miles from the geographic center of any leased tract.
								(2)Moratorium
				area
								(A)In
				generalThe term moratorium area means an area
				covered by sections 104 through 105 of the Department of the Interior,
				Environment, and Related Agencies Appropriations Act, 2008 (Public Law 110–161;
				121 Stat. 2118).
								(B)ExclusionThe
				term moratorium area does not include an area located in the Gulf
				of Mexico.
								(3)New producing
				areaThe term new producing area means any
				moratorium area beyond the submerged land of a new producing State.
							(4)New producing
				StateThe term new producing State means a State
				that has received notice of a proposed lease sale for a new producing area
				under section 19(f)(2).
							(5)Qualified outer
				continental shelf revenues
								(A)In
				generalThe term qualified outer Continental Shelf
				revenues means all rentals, royalties, bonus bids, and other sums due
				and payable to the United States from leases entered into on or after the date
				of enactment of this section for new producing areas.
								(B)ExclusionsThe
				term qualified outer Continental Shelf revenues does not
				include—
									(i)revenues from a
				bond or other surety forfeited for obligations other than the collection of
				royalties;
									(ii)revenues from
				civil penalties;
									(iii)royalties taken
				by the Secretary in-kind and not sold;
									(iv)revenues
				generated from leases subject to section 8(g); or
									(v)any revenues
				considered qualified outer Continental Shelf revenues under section 102 of the
				Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
				109–432).
									(b)Availability
				for leasingOn approval by the new producing State of a proposed
				lease sale for a new producing area under section 19(f), the Secretary shall
				conduct the proposed lease sale for the new producing area.
						(c)Disposition of
				qualified outer continental shelf revenues from new producing areas
							(1)In
				generalNotwithstanding section 9 and subject to the other
				provisions of this subsection, for each applicable fiscal year, the Secretary
				of the Treasury shall deposit—
								(A)50 percent of
				qualified outer Continental Shelf revenues—
									(i)in the fund
				established by section 201 of the Energy Resource Development Act of 2008;
				or
									(ii)if the Secretary
				of the Treasury determines that the fund described in clause (i) is fully
				funded, in the general fund of the Treasury; and
									(B)50 percent of
				qualified outer Continental Shelf revenues in a special account in the Treasury
				from which the Secretary shall disburse—
									(i)75 percent to new
				producing States in accordance with paragraph (2); and
									(ii)25 percent to
				provide financial assistance to States in accordance with section 6 of the Land
				and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–8), which shall be
				considered income to the Land and Water Conservation Fund for purposes of
				section 2 of that Act (16 U.S.C. 460l–5).
									(2)Allocation to
				new producing States and coastal political subdivisions
								(A)Allocation to
				new producing StatesEffective for fiscal year 2008 and each
				fiscal year thereafter, the amount made available under paragraph (1)(B)(i)
				shall be allocated to each new producing State in amounts (based on a formula
				established by the Secretary by regulation) proportional to the amount of
				qualified outer Continental Shelf revenues generated in the new producing area
				offshore each State.
								(B)Payments to
				coastal political subdivisions
									(i)In
				generalThe Secretary shall pay 20 percent of the allocable share
				of each new producing State, as determined under subparagraph (A), to the
				coastal political subdivisions of the new producing State.
									(ii)AllocationThe
				amount paid by the Secretary to coastal political subdivisions shall be
				allocated to each coastal political subdivision in accordance with
				subparagraphs (B) and (C) of section 31(b)(4).
									(3)Minimum
				allocationThe amount allocated to a new producing State for each
				fiscal year under paragraph (2) shall be at least 5 percent of the amounts
				available under for the fiscal year under paragraph (1)(B)(i).
							(4)TimingThe
				amounts required to be deposited under subparagraph (B) of paragraph (1) for
				the applicable fiscal year shall be made available in accordance with that
				subparagraph during the fiscal year immediately following the applicable fiscal
				year.
							(5)Authorized
				uses
								(A)In
				generalSubject to subparagraph (B), each new producing State and
				coastal political subdivision shall use all amounts received under paragraph
				(2) in accordance with all applicable Federal and State laws, only for 1 or
				more of the following purposes:
									(i)Projects and
				activities for the purposes of coastal protection, including conservation,
				coastal restoration, and hurricane protection.
									(ii)Mitigation of
				damage to fish, wildlife, or natural resources.
									(iii)Implementation
				of a federally-approved marine, coastal, or comprehensive conservation
				management plan.
									(iv)Mitigation of
				the impact of outer Continental Shelf activities through the funding of onshore
				projects.
									(v)Planning
				assistance and the administrative costs of complying with this section.
									(B)LimitationNot
				more than 3 percent of amounts received by a new producing State or coastal
				political subdivision under paragraph (2) may be used for the purposes
				described in subparagraph (A)(v).
								(6)AdministrationAmounts
				made available under paragraph (1)(B) shall—
								(A)be made
				available, without further appropriation, in accordance with this
				subsection;
								(B)remain available
				until expended; and
								(C)be in addition to
				any amounts appropriated under—
									(i)other provisions
				of this Act;
									(ii)the Land and
				Water Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.); or
									(iii)any other
				provision of law.
									(d)Disposition of
				qualified outer continental shelf revenues from other
				areasNotwithstanding section 9, for each applicable fiscal year,
				the terms and conditions of subsection (c) shall apply to the disposition of
				qualified outer Continental Shelf revenues that—
							(1)are derived from
				oil or gas leasing in an area that is not included in the current 5-year plan
				of the Secretary for oil or gas leasing; and
							(2)are not assumed
				in the budget of the United States Government submitted by the President under
				section 1105 of title 31, United States Code.
							(e)Due diligence
				required
							(1)New producing
				area leasesEach lease entered into under this section shall
				provide that if a lessee fails to initiate development of the oil or gas
				resources in the new producing area subject to the lease by the date that is 2
				years after the date of the issuance of the lease—
								(A)the lease shall
				terminate; and
								(B)the Secretary
				shall conduct a new lease sale for the new producing area that was subject to
				the terminated lease.
								(2)Existing
				leases
								(A)In
				generalAny lease entered into under any other section of this
				Act that is in effect on the date of enactment of this section shall terminate
				at the end of the 10-year lease period specified in the lease.
								(B)Availability
				for leasingThe Secretary shall conduct a new lease sale for any
				area subject to a lease terminated under subparagraph (A) in accordance with
				this Act.
								(C)Lease
				requirementsAny lease issued under a lease sale conducted under
				subparagraph (B) shall provide that if a lessee fails to initiate development
				of the oil or gas resources in the area subject to the lease by the date that
				is 2 years after the date of the issuance of the lease—
									(i)the lease shall
				terminate; and
									(ii)the Secretary
				shall conduct a new lease sale for the area that was subject to the terminated
				lease.
									.
			IIAlternative
			 resources
			ARenewable fuel
			 and advanced energy technology
				201.Energy
			 Independence Trust Fund
					(a)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Energy Independence Trust Fund (referred to in this
			 section as the Fund), consisting of such amounts as are
			 deposited in the Fund under section 32(c)(1)(A)(i) of the Outer Continental
			 Shelf Lands Act (as added by section 102).
					(b)Expenditures
			 from Fund
						(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines are necessary to carry out the
			 following:
							(A)Section 609 of
			 the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c).
							(B)Title V of the
			 Toxic Substances Control Act (15 U.S.C. 2695 et seq.).
							(C)Sections 211(r),
			 212, and 329 of the Clean Air Act (42 U.S.C. 7545(r), 7546, 7628).
							(D)The following
			 provisions of the Energy Policy and Conservation Act:
								(i)Section 324A (42
			 U.S.C. 6294a).
								(ii)Section 337(c)
			 (42 U.S.C. 6307(c)).
								(iii)Section 365(f)
			 (42 U.S.C. 6325(f)).
								(iv)Part E of title
			 III (42 U.S.C. 6341 et seq.).
								(v)Section 399A (42
			 U.S.C. 6371h–1).
								(E)The following
			 provisions of the Energy Policy Act of 2005:
								(i)Section 107 (42
			 U.S.C. 15812).
								(ii)The amendments
			 made by section 123 (119 Stat. 616).
								(iii)Sections 124
			 through 127 (42 U.S.C. 15821 through 15824).
								(iv)The amendments
			 made by section 128 (119 Stat. 619).
								(v)Sections 133 and
			 134 (42 U.S.C. 15831, 15832).
								(vi)Section 140 (42
			 U.S.C. 15833).
								(vii)Section 201 (42
			 U.S.C. 15851).
								(viii)The amendments
			 made by section 202 (119 Stat. 651).
								(ix)The amendments
			 made by section 206 (119 Stat. 654).
								(x)Section 207 (119
			 Stat. 656).
								(xi)Sections 208 and
			 210 (42 U.S.C. 15854, 15855).
								(xii)Sections 242
			 and 243 (42 U.S.C. 15881, 15882).
								(xiii)The amendments
			 made by section 251 (119 Stat. 679).
								(xiv)Section 252 (42
			 U.S.C. 15891).
								(xv)Sections 706,
			 712, 721, and 731 (42 U.S.C. 16051, 16062, 16071, 16081).
								(xvi)Subtitle C of
			 title VII (42 U.S.C. 16091 et seq.).
								(xvii)Sections 751
			 and 755 through 758 (42 U.S.C. 16101, 16103 through 16106).
								(xviii)Section 771
			 (119 Stat. 834).
								(xix)Sections 782
			 and 783 (42 U.S.C. 16122, 16123).
								(xx)Sections 805,
			 808, 809, and 812 (42 U.S.C. 16154, 16157, 16158, 16161).
								(xxi)Sections 911,
			 917, 921, and 931 (42 U.S.C. 16191, 16197, 16211, 16231).
								(xxii)The amendments
			 made by section 941 (119 Stat. 873).
								(xxiii)Sections 942,
			 944 through 947, and 963 (42 U.S.C. 16251, 16253 through 16256, 16293).
								(xxiv)Sections 1510,
			 1514, and 1516 (42 U.S.C. 16501, 16502, 16503).
								(F)The following
			 provisions of the Energy Independence and Security Act of 2007:
								(i)Sections 131 and
			 135 (42 U.S.C. 17011, 17012).
								(ii)Sections 207,
			 223, 229, 230, 234, 244, and 246 (42 U.S.C. 17022, 17032, 17033, 17034, 17035,
			 17052, 17053).
								(iii)Section 243
			 (121 Stat. 1540).
								(iv)Section 411 (42
			 U.S.C. 6872 note; Public Law 110–140).
								(v)Sections 422,
			 440, 452, 491, and 495 (42 U.S.C. 17082, 17096, 17111, 17121, 17124).
								(vi)Section 501 (121
			 Stat. 1655).
								(vii)Section 502 (2
			 U.S.C. 2169).
								(viii)The amendments
			 made by section 505 (121 Stat. 1656).
								(ix)Section 517 (42
			 U.S.C. 17131).
								(x)Subtitle E of
			 title V (42 U.S.C. 17151 et seq.).
								(xi)Section 602 (42
			 U.S.C. 17171).
								(xii)Sections 604
			 through 607 (42 U.S.C. 17172 through 17175).
								(xiii)Subtitles B
			 through E of title VI (42 U.S.C. 17191 et seq.) (other than section
			 653).
								(xiv)Sections 703,
			 705, 707, 708, 711, and 712 (42 U.S.C. 17251, 17253, 17255, 17256, 17271,
			 17272).
								(xv)Sections 805 and
			 807 (42 U.S.C. 17284, 17286).
								(xvi)Sections 912,
			 913, 916, 917, 925, and 927 (42 U.S.C. 17332, 17333, 17336, 17337, 17355,
			 17357).
								(G)Section
			 202.
							(H)Subtitle
			 C.
							(2)Administrative
			 expensesAn amount not exceeding 5 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this section.
						(c)Transfers of
			 amounts
						(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
						(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
						202.Loan
			 guarantees for renewable fuel pipelines
					(a)DefinitionsIn
			 this section:
						(1)CostThe
			 term cost has the meaning given the term cost of a loan
			 guarantee in section 502(5)(C) of the Federal Credit Reform Act of 1990
			 (2 U.S.C. 661a(5)(C)).
						(2)Eligible
			 projectThe term eligible project means a project described in
			 subsection (b)(1).
						(3)Guarantee
							(A)In
			 generalThe term guarantee has the meaning given
			 the term loan guarantee in section 502 of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661a).
							(B)InclusionThe
			 term guarantee includes a loan guarantee commitment (as defined
			 in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a)).
							(4)Renewable
			 fuelThe term renewable fuel has the meaning given
			 the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) (as
			 in effect on January 1, 2009).
						(5)Renewable fuel
			 pipelineThe term renewable fuel pipeline means a
			 common carrier pipeline for transporting renewable fuel.
						(b)Loan
			 guarantees
						(1)In
			 generalThe Secretary shall make guarantees under this section
			 for projects that provide for the construction of new renewable fuel
			 pipelines.
						(2)EligibilityIn
			 determining the eligibility of a project for a guarantee under this section,
			 the Secretary shall consider—
							(A)the volume of
			 renewable fuel to be moved by the renewable fuel pipeline;
							(B)the size of the
			 markets to be served by the renewable fuel pipeline;
							(C)the existence of
			 sufficient storage to facilitate access to the markets served by the renewable
			 fuel pipeline;
							(D)the proximity of
			 the renewable fuel pipeline to ethanol production facilities;
							(E)the investment of
			 the entity carrying out the proposed project in terminal infrastructure;
							(F)the experience of
			 the entity carrying out the proposed project in working with renewable
			 fuels;
							(G)the ability of
			 the entity carrying out the proposed project to maintain the quality of the
			 renewable fuel through—
								(i)the
			 terminal system of the entity; and
								(ii)the dedicated
			 pipeline system;
								(H)the ability of
			 the entity carrying out the proposed project to complete the project in a
			 timely manner; and
							(I)the ability of
			 the entity carrying out the proposed project to secure property rights-of-way
			 in order to move the proposed project forward in a timely manner.
							(3)AmountUnless
			 otherwise provided by law, a guarantee by the Secretary under this section
			 shall not exceed an amount equal to 90 percent of the eligible project cost of
			 the renewable fuel pipeline that is the subject of the guarantee, as estimated
			 at the time at which the guarantee is issued or subsequently modified while the
			 eligible project is under construction.
						(4)Terms and
			 conditionsGuarantees under this section shall be provided in
			 accordance with section 1702 of the Energy Policy Act of 2005 (42 U.S.C.
			 16512), except that subsections (b) and (c) of that section shall not apply to
			 guarantees under this section.
						(5)Existing
			 funding authorityThe Secretary shall make a guarantee under this
			 section under an existing funding authority.
						(6)Final
			 ruleNot later than 90 days after the date of enactment of this
			 Act, the Secretary shall publish in the Federal Register a final rule directing
			 the Director of the Department of Energy Loan Guarantee Program Office to
			 initiate the loan guarantee program under this section in accordance with this
			 section.
						(c)Funding
						(1)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to provide $4,000,000,000 in guarantees under this section.
						(2)Use of other
			 appropriated fundsTo the extent that the amounts made available
			 under title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.)
			 have not been disbursed to programs under that title, the Secretary may use the
			 amounts to carry out this section.
						BClean
			 coal-derived fuels for energy security
				211.DefinitionsIn this subtitle:
					(1)Clean
			 coal-derived fuel
						(A)In
			 generalThe term clean coal-derived fuel means
			 aviation fuel, motor vehicle fuel, home heating oil, or boiler fuel that
			 is—
							(i)substantially
			 derived from the coal resources of the United States; and
							(ii)refined or
			 otherwise processed at a facility located in the United States that
			 captures—
								(I)at least 50
			 percent of the carbon dioxide emissions that would otherwise be released at the
			 facility; or
								(II)if the Secretary
			 determines that it is commercially feasible to capture a higher percentage of
			 carbon dioxide emissions, a percentage equal to or greater than the percentage
			 of carbon dioxide emissions determined by the Secretary to be commercially
			 feasible of being captured.
								(B)InclusionsThe
			 term clean coal-derived fuel may include any other resource that
			 is extracted, grown, produced, or recovered in the United States.
						(2)Covered
			 fuelThe term covered fuel means—
						(A)aviation
			 fuel;
						(B)motor vehicle
			 fuel;
						(C)home heating oil;
			 and
						(D)boiler
			 fuel.
						(3)Small
			 refineryThe term small refinery means a refinery
			 for which the average aggregate daily crude oil throughput for a calendar year
			 (as determined by dividing the aggregate throughput for the calendar year by
			 the number of days in the calendar year) does not exceed 75,000 barrels.
					212.Clean
			 coal-derived fuel program
					(a)Program
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the President shall promulgate regulations to ensure that covered fuel
			 sold or introduced into commerce in the United States (except in noncontiguous
			 States or territories), on an annual average basis, contains the applicable
			 volume of clean coal-derived fuel determined in accordance with paragraph
			 (4).
						(2)Provisions of
			 regulationsRegardless of the date of promulgation, the
			 regulations promulgated under paragraph (1)—
							(A)shall contain
			 compliance provisions applicable to refineries, blenders, distributors, and
			 importers, as appropriate, to ensure that—
								(i)the
			 requirements of this subsection are met; and
								(ii)clean
			 coal-derived fuels produced from facilities for the purpose of compliance with
			 this subtitle result in life cycle greenhouse gas emissions that are not
			 greater than gasoline; and
								(B)shall not—
								(i)restrict
			 geographic areas in the contiguous United States in which clean coal-derived
			 fuel may be used; or
								(ii)impose any
			 per-gallon obligation for the use of clean coal-derived fuel.
								(3)Relationship to
			 other regulationsRegulations promulgated under this paragraph
			 shall, to the maximum extent practicable, incorporate the program structure,
			 compliance and reporting requirements established under the final regulations
			 promulgated to implement the renewable fuel program established by the
			 amendment made by section 1501(a)(2) of the Energy Policy Act of 2005 (Public
			 Law 109–58; 119 Stat. 1067).
						(4)Applicable
			 volume
							(A)Calendar years
			 2015 through 2022For the purpose of this subsection, the
			 applicable volume for any of calendar years 2015 through 2022 shall be
			 determined in accordance with the following table:
								
									
										
											Calendar year:Applicable volume of clean
					 coal-derived fuel (in billions of gallons)
											
										
										
											2015.075
											
											20161.5
											
											20172.25
											
											20183.00
											
											20193.75
											
											20204.5
											
											20215.25
											
											20226.0
											
										
									
								
							(B)Calendar year
			 2023 and thereafterSubject to subparagraph (C), for the purposes
			 of this subsection, the applicable volume for calendar year 2023 and each
			 calendar year thereafter shall be determined by the President, in coordination
			 with the Secretary and the Administrator of the Environmental Protection
			 Agency, based on a review of the implementation of the program during calendar
			 years 2015 through 2022, including a review of—
								(i)the
			 impact of clean coal-derived fuels on the energy security of the United
			 States;
								(ii)the expected
			 annual rate of future production of clean coal-derived fuels; and
								(iii)the impact of
			 the use of clean coal-derived fuels on other factors, including job creation,
			 rural economic development, and the environment.
								(C)Minimum
			 applicable volumeFor the purpose of this subsection, the
			 applicable volume for calendar year 2023 and each calendar year thereafter
			 shall be equal to the product obtained by multiplying—
								(i)the
			 number of gallons of covered fuel that the President estimates will be sold or
			 introduced into commerce in the calendar year; and
								(ii)the ratio
			 that—
									(I)6,000,000,000
			 gallons of clean coal-derived fuel; bears to
									(II)the number of
			 gallons of covered fuel sold or introduced into commerce in calendar year
			 2022.
									(b)Applicable
			 percentages
						(1)Provision of
			 estimate of volumes of certain fuel salesNot later than October
			 31 of each of calendar years 2015 through 2021, the Administrator of the Energy
			 Information Administration shall provide to the President an estimate, with
			 respect to the following calendar year, of the volumes of covered fuel
			 projected to be sold or introduced into commerce in the United States.
						(2)Determination
			 of applicable percentages
							(A)In
			 generalNot later than November 30 of each of calendar years 2015
			 through 2022, based on the estimate provided under paragraph (1), the President
			 shall determine and publish in the Federal Register, with respect to the
			 following calendar year, the clean coal-derived fuel obligation that ensures
			 that the requirements of subsection (a) are met.
							(B)Required
			 elementsThe clean coal-derived fuel obligation determined for a
			 calendar year under subparagraph (A) shall—
								(i)be
			 applicable to refineries, blenders, and importers, as appropriate;
								(ii)be
			 expressed in terms of a volume percentage of covered fuel sold or introduced
			 into commerce in the United States; and
								(iii)subject to
			 paragraph (3)(A), consist of a single applicable percentage that applies to all
			 categories of persons specified in clause (i).
								(3)AdjustmentsIn
			 determining the applicable percentage for a calendar year, the President shall
			 make adjustments—
							(A)to prevent the
			 imposition of redundant obligations on any person specified in paragraph
			 (2)(B)(i); and
							(B)to account for
			 the use of clean coal-derived fuel during the previous calendar year by small
			 refineries that are exempt under subsection (f).
							(c)Volume
			 conversion factors for clean coal-derived fuels based on energy
			 content
						(1)In
			 generalFor the purpose of subsection (a), the President shall
			 assign values to specific types of clean coal-derived fuel for the purpose of
			 satisfying the fuel volume requirements of subsection (a)(4) in accordance with
			 this subsection.
						(2)Energy content
			 relative to diesel fuelFor clean coal-derived fuels, 1 gallon of
			 the clean coal-derived fuel shall be considered to be the equivalent of 1
			 gallon of diesel fuel multiplied by the ratio that—
							(A)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of the
			 clean coal-derived fuel (as measured under conditions determined by the
			 Secretary); bears to
							(B)the number of
			 British thermal units of energy produced by the combustion of 1 gallon of
			 diesel fuel (as measured under conditions determined by the Secretary to be
			 comparable to conditions described in subparagraph (A)).
							(d)Credit
			 program
						(1)In
			 generalThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, shall implement a credit
			 program to manage the clean coal-derived fuel requirement of this section in a
			 manner consistent with the credit program established by the amendment made by
			 section 1501(a)(2) of the Energy Policy Act of 2005 (Public Law 109–58; 119
			 Stat. 1067).
						(2)Market
			 transparencyIn carrying out the credit program under this
			 subsection, the President shall facilitate price transparency in markets for
			 the sale and trade of credits, with due regard for the public interest, the
			 integrity of those markets, fair competition, and the protection of
			 consumers.
						(e)Waivers
						(1)In
			 generalThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, may waive the
			 requirements of subsection (a) in whole or in part on petition by 1 or more
			 States by reducing the national quantity of clean coal-derived fuel required
			 under subsection (a), based on a determination by the President (after public
			 notice and opportunity for comment), that—
							(A)implementation of
			 the requirement would severely harm the economy or environment of a State, a
			 region, or the United States; or
							(B)extreme and
			 unusual circumstances exist that prevent distribution of an adequate supply of
			 domestically-produced clean coal-derived fuel to consumers in the United
			 States.
							(2)Petitions for
			 waiversThe President, in consultation with the Secretary and the
			 Administrator of the Environmental Protection Agency, shall approve or
			 disapprove a State petition for a waiver of the requirements of subsection (a)
			 within 90 days after the date on which the petition is received by the
			 President.
						(3)Termination of
			 waiversA waiver granted under paragraph (1) shall terminate
			 after 1 year, but may be renewed by the President after consultation with the
			 Secretary and the Administrator of the Environmental Protection Agency.
						(f)Small
			 refineries
						(1)Temporary
			 exemption
							(A)In
			 generalThe requirements of subsection (a) shall not apply to
			 small refineries until calendar year 2018.
							(B)Extension of
			 exemption
								(i)Study by
			 SecretaryNot later than December 31, 2013, the Secretary shall
			 submit to the President and Congress a report describing the results of a study
			 to determine whether compliance with the requirements of subsection (a) would
			 impose a disproportionate economic hardship on small refineries.
								(ii)Extension of
			 exemptionIn the case of a small refinery that the Secretary
			 determines under clause (i) would be subject to a disproportionate economic
			 hardship if required to comply with subsection (a), the President shall extend
			 the exemption under subparagraph (A) for the small refinery for a period of not
			 less than 2 additional years.
								(2)Petitions based
			 on disproportionate economic hardship
							(A)Extension of
			 exemptionA small refinery may at any time petition the President
			 for an extension of the exemption under paragraph (1) for the reason of
			 disproportionate economic hardship.
							(B)Evaluation of
			 petitionsIn evaluating a petition under subparagraph (A), the
			 President, in consultation with the Secretary, shall consider the findings of
			 the study under paragraph (1)(B) and other economic factors.
							(C)Deadline for
			 action on petitionsThe President shall act on any petition
			 submitted by a small refinery for a hardship exemption not later than 90 days
			 after the date of receipt of the petition.
							(3)Opt-in for
			 small refineriesA small refinery shall be subject to the
			 requirements of subsection (a) if the small refinery notifies the President
			 that the small refinery waives the exemption under paragraph (1).
						(g)Penalties and
			 enforcement
						(1)Civil
			 penalties
							(A)In
			 generalAny person that violates a regulation promulgated under
			 subsection (a), or that fails to furnish any information required under such a
			 regulation, shall be liable to the United States for a civil penalty of not
			 more than the total of—
								(i)$25,000 for each
			 day of the violation; and
								(ii)the amount of
			 economic benefit or savings received by the person resulting from the
			 violation, as determined by the President.
								(B)CollectionCivil
			 penalties under subparagraph (A) shall be assessed by, and collected in a civil
			 action brought by, the Secretary or such other officer of the United States as
			 is designated by the President.
							(2)Injunctive
			 authority
							(A)In
			 generalThe district courts of the United States shall have
			 jurisdiction to—
								(i)restrain a
			 violation of a regulation promulgated under subsection (a);
								(ii)award other
			 appropriate relief; and
								(iii)compel the
			 furnishing of information required under the regulation.
								(B)ActionsAn
			 action to restrain such violations and compel such actions shall be brought by
			 and in the name of the United States.
							(C)SubpoenasIn
			 the action, a subpoena for a witness who is required to attend a district court
			 in any district may apply in any other district.
							(h)Effective
			 dateExcept as otherwise specifically provided in this section,
			 this section takes effect on January 1, 2016.
					CNuclear
			 Energy
				221.Incentives for
			 innovative technologies
					(a)Definition of
			 project costSection 1701 of the Energy Policy Act of 2005 (42
			 U.S.C. 16511) is amended by adding at the end the following:
						
							(6)Project
				cost
								(A)In
				generalThe term project cost means any cost
				associated with the development, planning, design, engineering, permitting and
				licensing, construction, commissioning, start-up, shakedown, and financing of a
				facility.
								(B)InclusionsThe
				term project cost includes—
									(i)reasonable
				escalation and contingencies;
									(ii)the cost of and
				fees for a guarantee;
									(iii)reasonably
				required reserve funds;
									(iv)initial working
				capital; and
									(v)interest accrued
				during
				construction.
									.
					(b)Terms and
			 conditions; amountSection 1702 of the Energy Policy Act of 2005
			 (42 U.S.C. 16512) is amended by striking subsections (b) and (c) and inserting
			 the following:
						
							(b)Specific
				appropriation or contribution
								(1)In
				generalNo guarantee shall be made unless—
									(A)the Secretary has
				received from the borrower and deposited in the Treasury a payment in full for
				the cost of the obligation;
									(B)an appropriation
				for the cost has been made in lieu of a payment being made; or
									(C)a combination of
				actions described in subparagraphs (A) and (B) has been carried out such that,
				when combined, the actions are sufficient to cover the cost of the
				obligation.
									(2)Relation to
				other lawsSection 504(b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c(b)) shall not apply to a loan guarantee made in accordance
				with paragraph (1)(B).
								(c)Amount–
								(1)In
				generalSubject to paragraph (2), the Secretary shall guarantee
				100 percent of the obligation for a facility that is the subject of the
				guarantee, or a lesser amount if requested by the borrower.
								(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
								.
					(c)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
						
							(2)AvailabilityFees
				collected under this subsection shall—
								(A)be deposited by
				the Secretary into a special fund in the Treasury, to be known as the
				Incentives For Innovative Technologies Fund; and
								(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
								.
					(d)Report to
			 CongressSection 1702 of the Energy Policy Act of 2005 (42 U.S.C.
			 16512) is amended by adding at the end the following:
						
							(k)Report to
				Congress
								(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection and annually thereafter, the Secretary shall submit to Congress a
				report that summarizes the applications for loan guarantees received, loan
				guarantees approved and rejected, and justifications for rejections of loan
				guarantees, under this title.
								(2)Termination of
				authorityBeginning with fiscal year 2018, the Secretary shall
				provide, in the annual report submitted for each fiscal year under paragraph
				(1), a recommendation on whether all or part of the loan guarantee program
				under this title should be
				terminated.
								.
					222.Authorization
			 for Nuclear Power 2010 ProgramSection 952 of the Energy Policy Act of 2005
			 (42 U.S.C. 16272) is amended by striking subsection (c) and inserting the
			 following:
					
						(c)Nuclear Power
				2010 Program
							(1)In
				generalThe Secretary shall carry out a Nuclear Power 2010
				Program to position the United States to commence construction of new nuclear
				power plants by not later than—
								(A)calendar year
				2010; or
								(B)such first
				calendar year after calendar year 2010 as is practicable.
								(2)Scope of
				programThe Nuclear Power 2010 Program shall support the
				objectives of—
								(A)demonstrating the
				licensing process for new nuclear power plants, including the Nuclear
				Regulatory Commission process for obtaining—
									(i)early site
				permits;
									(ii)combined
				construction or operating licenses; and
									(iii)design
				certifications; and
									(B)conducting
				first-of-a-kind design and engineering work on at least 2 advanced nuclear
				reactor designs sufficient to bring those designs to a state of design
				completion sufficient to allow development of firm cost estimates.
								(3)Cost-sharingThe
				Nuclear Power 2010 Program shall be carried out through the use of cost-sharing
				with the private sector.
							(4)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to carry out the Nuclear Power 2010 Program—
								(A)$182,800,000 for
				fiscal year 2009;
								(B)$159,600,000 for
				fiscal year 2010;
								(C)$135,600,000 for
				fiscal year 2011;
								(D)$46,900,000 for
				fiscal year 2012; and
								(E)$2,200,000 for
				fiscal year
				2013.
								.
				223.Domestic
			 manufacturing base for nuclear components and equipment
					(a)Establishment
			 of Interagency Working Group
						(1)PurposesThe
			 purposes of this section are—
							(A)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
							(B)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
							(C)to facilitate the
			 export of United States nuclear energy products and services;
							(D)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
							(E)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
							(F)to integrate the
			 objectives described in subparagraphs (A) through (E), in a manner consistent
			 with the interests of the United States, into the foreign policy of the United
			 States; and
							(G)to authorize
			 funds for increasing United States capacity to manufacture nuclear energy
			 products and supply nuclear energy services.
							(2)Establishment
							(A)In
			 generalThere is established an interagency working group
			 (referred to in this section as the Working Group) that, in
			 consultation with representative industry organizations and manufacturers of
			 nuclear energy products, shall make recommendations to coordinate the actions
			 and programs of the Federal Government in order to promote increasing domestic
			 manufacturing capacity and export of domestic nuclear energy products and
			 services.
							(B)CompositionThe
			 Working Group shall be composed of—
								(i)the
			 Secretary (or a designee), who shall serve as Chairperson of the Working Group;
			 and
								(ii)representatives,
			 appointed by the head of each applicable agency or department, of—
									(I)the Department of
			 Energy;
									(II)the Department
			 of Commerce;
									(III)the Department
			 of Defense;
									(IV)the Department
			 of Treasury;
									(V)the Department of
			 State;
									(VI)the
			 Environmental Protection Agency;
									(VII)the United
			 States Agency for International Development;
									(VIII)the
			 Export-Import Bank of the United States;
									(IX)the Trade and
			 Development Agency;
									(X)the Small
			 Business Administration;
									(XI)the Office of
			 the United States Trade Representative; and
									(XII)other Federal
			 agencies, as determined by the President.
									(3)Duties of
			 Working GroupThe Working Group shall—
							(A)not later than
			 180 days after the date of enactment of this Act, identify the actions
			 necessary to promote the safe development and application in foreign countries
			 of nuclear energy products and services—
								(i)to
			 increase electricity generation from nuclear energy sources through development
			 of new generation facilities;
								(ii)to
			 improve the efficiency, safety, and reliability of existing nuclear generating
			 facilities through modifications; and
								(iii)enhance the
			 safe treatment, handling, storage, and disposal of used nuclear fuel;
								(B)not later than
			 180 days after the date of enactment of this Act, identify—
								(i)mechanisms
			 (including tax stimuli for investment, loans and loan guarantees, and grants)
			 necessary for United States companies to increase—
									(I)the capacity of
			 the companies to produce or provide nuclear energy products and services;
			 and
									(II)exports of
			 nuclear energy products and services; and
									(ii)administrative
			 or legislative initiatives that are necessary—
									(I)to encourage
			 United States companies to increase the manufacturing capacity of the companies
			 for nuclear energy products;
									(II)to provide
			 technical and financial assistance and support to small and mid-sized
			 businesses to establish quality assurance programs in accordance with domestic
			 and international nuclear quality assurance code requirements;
									(III)to encourage,
			 through financial incentives, private sector capital investment to expand
			 manufacturing capacity; and
									(IV)to provide
			 technical assistance and financial incentives to small and mid-sized businesses
			 to develop the workforce necessary to increase manufacturing capacity and meet
			 domestic and international nuclear quality assurance code requirements;
									(C)not later than
			 270 days after the date of enactment of this Act, submit to Congress a report
			 that describes the findings of the Working Group under subparagraphs (A) and
			 (B), including recommendations for new legislative authority, as necessary;
			 and
							(D)encourage the
			 agencies represented by membership in the Working Group—
								(i)to
			 provide technical training and education for international development
			 personnel and local users in other countries;
								(ii)to
			 provide financial and technical assistance to nonprofit institutions that
			 support the marketing and export efforts of domestic companies that provide
			 nuclear energy products and services;
								(iii)to develop
			 nuclear energy projects in foreign countries;
								(iv)to
			 provide technical assistance and training materials to loan officers of the
			 World Bank, international lending institutions, commercial and energy attaches
			 at embassies of the United States, and other appropriate personnel in order to
			 provide information about nuclear energy products and services to foreign
			 governments or other potential project sponsors;
								(v)to
			 support, through financial incentives, private sector efforts to commercialize
			 and export nuclear energy products and services in accordance with the subsidy
			 codes of the World Trade Organization; and
								(vi)to
			 augment budgets for trade and development programs in order to support
			 prefeasibility or feasibility studies for projects that use nuclear energy
			 products and services.
								(4)Personnel and
			 service mattersThe Secretary and the heads of agencies
			 represented by membership in the Working Group shall detail such personnel and
			 furnish such services to the Working Group, with or without reimbursement, as
			 are necessary to carry out the functions of the Working Group.
						(5)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this subsection $20,000,000 for each of fiscal years
			 2009 and 2010.
						(b)Credit for
			 qualifying nuclear power manufacturing
						(1)Credit for
			 qualifying nuclear power manufacturingSubpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code is amended by inserting
			 after section 48B the following new section:
							
								48C.Qualifying
				nuclear power manufacturing credit
									(a)In
				generalFor purposes of section 46, the qualifying nuclear power
				manufacturing credit for any taxable year is an amount equal to 20 percent of
				the qualified investment for such taxable year.
									(b)Qualified
				investment
										(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year—
											(A)which is either
				part of a qualifying nuclear power manufacturing project or is qualifying
				nuclear power manufacturing equipment;
											(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer; or
												(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer;
												(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is allowable;
				and
											(D)which is placed
				in service on or before December 31, 2015.
											(2)Special rule
				for certain subsidized propertyRules similar to section 48(a)(4)
				shall apply for purposes of this section.
										(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
										(c)DefinitionsFor
				purposes of this section:
										(1)Qualifying
				nuclear power manufacturing projectThe term qualifying
				nuclear power manufacturing project means any project which is designed
				primarily to enable the taxpayer to produce or test equipment necessary for the
				construction or operation of a nuclear power plant.
										(2)Qualifying
				nuclear power manufacturing equipmentThe term qualifying
				nuclear power manufacturing equipment means machine tools and other
				similar equipment, including computers and other peripheral equipment, acquired
				or constructed primarily to enable the taxpayer to produce or test equipment
				necessary for the construction or operation of a nuclear power plant.
										(3)ProjectThe
				term project includes any building constructed to house qualifying
				nuclear power manufacturing
				equipment.
										.
						(2)Conforming
			 amendments
							(A)Additional
			 investment creditSection 46 of such Code is amended by—
								(i)striking
			 and at the end of paragraph (3);
								(ii)striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
								(iii)inserting after
			 paragraph (4) the following new paragraph:
									
										(5)the qualifying
				nuclear power manufacturing
				credit.
										.
								(B)Application of
			 section 49Subparagraph (C) of section 49(a)(1) of such Code is
			 amended by—
								(i)striking
			 and at the end of clause (iii);
								(ii)striking the
			 period at the end of clause (iv) and inserting , and; and
								(iii)inserting after
			 clause (iv) the following new clause:
									
										(v)the basis of any
				property which is part of a qualifying nuclear power equipment manufacturing
				project under section
				48C.
										.
								(C)Table of
			 sectionsThe table of sections for such subpart E is amended by
			 inserting after the item relating to section 48B the following new item:
								
									
										Sec. 48C. Qualifying nuclear power manufacturing
				credit.
									
									.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 property—
						(1)the construction,
			 reconstruction, or erection of which of began after the date of enactment of
			 this Act, or
						(2)which was
			 acquired by the taxpayer on or after the date of enactment of this Act and not
			 pursuant to a binding contract which was in effect on the day prior to the date
			 of enactment.
						224.Nuclear energy
			 workforceSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended—
					(1)by redesignating subsection (d) as
			 subsection (e); and
					(2)by inserting after subsection (c) the
			 following:
						
							(d)Workforce
				training
								(1)In
				generalThe Secretary of Labor, in cooperation with the Secretary
				of Energy, shall promulgate regulations to implement a program to provide
				workforce training to meet the high demand for workers skilled in the nuclear
				utility and nuclear energy products and services industries.
								(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, and organized labor, concerning skills that are needed in those
				industries.
								(3)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, in coordination with the Secretary of Education and the
				Secretary of Energy, to carry out this subsection $20,000,000 for each of
				fiscal years 2009 through
				2012.
								.
					225.Investment tax
			 credit for investments in nuclear power facilities
					(a)New credit for
			 nuclear power facilitiesSection 46 of the Internal Revenue Code
			 of 1986, as amended by this title, is amended by—
						(1)striking
			 and at the end of paragraph (4);
						(2)striking the
			 period at the end of paragraph (5) and inserting , and;
			 and
						(3)inserting after
			 paragraph (5) the following new paragraph:
							
								(5)the nuclear power
				facility construction
				credit.
								.
						(b)Nuclear power
			 facility construction creditSubpart E of part IV of subchapter A
			 of chapter 1 of the Internal Revenue Code of 1986, as amended by this title, is
			 amended by inserting after section 48C the following new section:
						
							48D.Nuclear power
				facility construction credit
								(a)In
				generalFor purposes of section 46, the nuclear power facility
				construction credit for any taxable year is 10 percent of the qualified nuclear
				power facility expenditures with respect to a qualified nuclear power
				facility.
								(b)When
				expenditures taken into account
									(1)In
				generalQualified nuclear power facility expenditures shall be
				taken into account for the taxable year in which the qualified nuclear power
				facility is placed in service.
									(2)Coordination
				with subsection (c)The amount which would (but for this
				paragraph) be taken into account under paragraph (1) with respect to any
				qualified nuclear power facility shall be reduced (but not below zero) by any
				amount of qualified nuclear power facility expenditures taken into account
				under subsection (c) by the taxpayer or a predecessor of the taxpayer (or, in
				the case of a sale and leaseback described in section 50(a)(2)(C), by the
				lessee), to the extent any amount so taken into account has not been required
				to be recaptured under section 50(a).
									(c)Progress
				expenditures
									(1)In
				generalA taxpayer may elect to take into account qualified
				nuclear power facility expenditures–
										(A)Self-constructed
				propertyIn the case of a qualified nuclear power facility which
				is a self-constructed facility, in the taxable year for which such expenditures
				are properly chargeable to capital account with respect to such facility;
				and
										(B)Acquired
				facilityIn the case of a qualified nuclear facility which is not
				self-constructed property, in the taxable year in which such expenditures are
				paid.
										(2)Special rules
				for applying paragraph (1)For purposes of paragraph (1)–
										(A)Component
				parts, etcProperty which is not self-constructed property and
				which is to be a component part of, or is otherwise to be included in, any
				facility to which this subsection applies shall be taken into account in
				accordance with paragraph (1)(B);
										(B)Certain
				borrowing disregardedAny amount borrowed directly or indirectly
				by the taxpayer on a nonrecourse basis from the person constructing the
				facility for the taxpayer shall not be treated as an amount expended for such
				facility; and
										(C)Limitation for
				facilities or components which are not self-constructed
											(i)In
				generalIn the case of a facility or a component of a facility
				which is not self-constructed, the amount taken into account under paragraph
				(1)(B) for any taxable year shall not exceed the amount which represents the
				portion of the overall cost to the taxpayer of the facility or component of a
				facility which is properly attributable to the portion of the facility or
				component which is completed during such taxable year.
											(ii)Carry-over of
				certain amountsIn the case of a facility or component of a
				facility which is not self-constructed, if for the taxable year—
												(I)the amount which
				(but for clause (i)) would have been taken into account under paragraph (1)(B)
				exceeds the limitation of clause (i), then the amount of such excess shall be
				taken into account under paragraph (1)(B) for the succeeding taxable year;
				or
												(II)the limitation
				of clause (i) exceeds the amount taken into account under paragraph (1)(B),
				then the amount of such excess shall increase the limitation of clause (i) for
				the succeeding taxable year.
												(D)Determination
				of percentage of completionThe determination under subparagraph
				(C)(i) of the portion of the overall cost to the taxpayer of the construction
				which is properly attributable to construction completed during any taxable
				year shall be made on the basis of engineering or architectural estimates or on
				the basis of cost accounting records. Unless the taxpayer establishes otherwise
				by clear and convincing evidence, the construction shall be deemed to be
				completed not more rapidly than ratably over the normal construction
				period.
										(E)No progress
				expenditures for certain prior periodsNo qualified nuclear
				facility expenditures shall be taken into account under this subsection for any
				period before the first day of the first taxable year to which an election
				under this subsection applies.
										(F)No progress
				expenditures for property for year it is placed in service,
				etcIn the case of any qualified nuclear facility, no qualified
				nuclear facility expenditures shall be taken into account under this subsection
				for the earlier of—
											(i)the taxable year
				in which the facility is placed in service; or
											(ii)the first
				taxable year for which recapture is required under section 50(a)(2) with
				respect to such facility, or for any taxable year thereafter.
											(3)Self-constructedFor
				purposes of this subsection–
										(A)The term
				self-constructed facility means any facility if it is reasonable
				to believe that more than half of the qualified nuclear facility expenditures
				for such facility will be made directly by the taxpayer.
										(B)A component of a
				facility shall be treated as not self-constructed if the cost of the component
				is at least 5 percent of the expected cost of the facility and the component is
				acquired by the taxpayer.
										(4)ElectionAn
				election shall be made under this section for a qualified nuclear power
				facility by claiming the nuclear power facility construction credit for
				expenditures described in paragraph (1) on a tax return filed by the due date
				for such return (taking into account extensions). Such an election shall apply
				to the taxable year for which made and all subsequent taxable years. Such an
				election, once made, may be revoked only with the consent of the
				Secretary.
									(d)Definitions and
				Special RulesFor purposes of this section–
									(1)Qualified
				Nuclear Power FacilityThe term qualified nuclear power
				facility means an advanced nuclear power facility, as defined in section
				45J, the construction of which was approved by the Nuclear Regulatory
				Commission on or before December 31, 2013.
									(2)Qualified
				nuclear power facility expenditures
										(A)In
				generalThe term qualified nuclear power facility
				expenditures means any amount properly chargeable to capital
				account—
											(i)with respect to a
				qualified nuclear power facility;
											(ii)for which
				depreciation is allowable under section 168; and
											(iii)which are
				incurred before the qualified nuclear power facility is placed in service or in
				connection with the placement of such facility in service.
											(B)Pre-effective
				date expendituresQualified nuclear power facility expenditures
				do not include any expenditures incurred by the taxpayer before January 1,
				2007, unless such expenditures constitute less than 20 percent of the total
				qualified nuclear power facility expenditures (determined without regard to
				this subparagraph) for the qualified nuclear power facility.
										(3)Delays and
				suspension of construction
										(A)In
				generalFor purposes of applying this section and section 50, a
				nuclear power facility that is under construction shall cease to be treated as
				a facility that will be a qualified nuclear power facility as of the earlier
				of—
											(i)the date on which
				the taxpayer decides to terminate construction of the facility; or
											(ii)the last day of
				any 24 month period in which the taxpayer has failed to incur qualified nuclear
				power facility expenditures totaling at least 20 percent of the expected total
				cost of the nuclear power facility.
											(B)Authority to
				waiveThe Secretary may waive the application of clause (ii) of
				subparagraph (A) if the Secretary determines that the taxpayer intended to
				continue the construction of the qualified nuclear power facility and the
				expenditures were not incurred for reasons outside the control of the
				taxpayer.
										(C)Resumption of
				constructionIf a nuclear power facility that is under
				construction ceases to be a qualified nuclear power facility by reason of
				paragraph (2) and work is subsequently resumed on the construction of such
				facility—
											(i)the date work is
				subsequently resumed shall be treated as the date that construction began for
				purposes of paragraph (1); and
											(ii)if the facility
				is a qualified nuclear power facility, the qualified nuclear power facility
				expenditures shall be determined without regard to any delay or temporary
				termination of construction of the
				facility.
											.
					(c)Provisions
			 relating to credit recapture
						(1)Progress
			 expenditure recapture rules
							(A)Basic
			 rulesSubparagraph (A) of section 50(a)(2) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
								
									(A)In
				generalIf during any taxable year any building to which section
				47(d) applied or any facility to which section 48D(c) applied ceases (by reason
				of sale or other disposition, cancellation or abandonment of contract, or
				otherwise) to be, with respect to the taxpayer, property which, when placed in
				service, will be a qualified rehabilitated building or a qualified nuclear
				power facility, then the tax under this chapter for such taxable year shall be
				increased by an amount equal to the aggregate decrease in the credits allowed
				under section 38 for all prior taxable years which would have resulted solely
				from reducing to zero the credit determined under this subpart with respect to
				such building or
				facility.
									.
							(B)Amendment to
			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2)
			 of such Code is amended by—
								(i)inserting
			 or paragraph (2) of section 48D(b) after paragraph (2) of
			 section 47(b);
								(ii)inserting
			 or section 48D(b)(1) after section 47(b)(1);
			 and
								(iii)inserting
			 or facility after building.
								(C)Amendment of
			 sale and leaseback ruleSubparagraph (C) of section 50(a)(2) of
			 such Code is amended by—
								(i)inserting
			 or section 48D(c) after section 47(d); and
								(ii)inserting
			 or qualified nuclear power facility expenditures after
			 qualified rehabilitation expenditures.
								(D)Other
			 amendmentSubparagraph (D) of section 50(a)(2) of such Code is
			 amended by inserting or section 48D(c) after section
			 47(d).
							(d)No Basis
			 AdjustmentSection 50(c) of the Internal Revenue Code of 1986 is
			 amended by inserting at the end thereof the following new paragraph:
						
							(6)Nuclear power
				facility construction creditParagraphs (1) and (2) shall not
				apply to the nuclear power facility construction
				credit.
							.
					(e)Technical
			 AmendmentsThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by
			 this subtitle, is amended by inserting after the item relating to section 48C
			 the following new item:
						
							
								Sec. 48D. Nuclear power facility construction
				credit.
							
							.
					(f)Effective
			 DateThe amendments made by this section shall be effective for
			 expenditures incurred and property placed in service in taxable years beginning
			 after the date of enactment of this Act.
					
